111 S.E.2d 180 (1959)
251 N.C. 326
John GODWIN, Jr.
v.
Walter E. VINSON.
No. 534.
Supreme Court of North Carolina.
November 25, 1959.
*181 Graham M. Carlton, Salisbury, for plaintiff, appellant.
George L. Burke, Jr., Salisbury, for defendant, appellee.
PER CURIAM.
The appeal brings up for review the order refusing the amendment and the order dismissing the action. It is settled law in this State that one partner may not sue in his own name, and for his benefit, upon a cause of action in favor of a partnership. The plaintiff's own evidence shows the partnership is the real party in interest. The plaintiff cannot maintain this action, hence nonsuit was proper. R. G. Chapman & Co. v. McLawhorn, 150 N.C. 166, 63 S.E. 721.
Affirmed.